No. 13-1876

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                        Apr 21, 2015
CLIFFORD CHARLES TYLER,                                                       ) DEBORAH S. HUNT, Clerk
                                                                              )
       Plaintiff-Appellant,                                                   )
                                                                              )
v.                                                                            )
                                                                              )     ORDER
HILLSDALE COUNTY SHERIFF’S DEPARTMENT, ET AL.,                                )
                                                                              )
       Defendants-Appellees.                                                  )
                                                                              )
                                                                              )
                                                                              )


BEFORE: COLE, Chief Judge; BOGGS, BATCHELDER, MOORE, CLAY, GIBBONS,
        ROGERS, SUTTON, COOK McKEAGUE, GRIFFIN, KETHLEDGE, WHITE,
        STRANCH, and DONALD, Circuit Judges.


       A majority of the Judges of this Court in regular active service have voted for rehearing

of this case en banc. Sixth Circuit Rule 35(b) provides as follows:

       “The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case
       on the docket sheet as a pending appeal.”


       Accordingly, it is ORDERED, that the previous decision and judgment of this court is

vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs and will schedule this case for

oral argument as soon as possible.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk